Citation Nr: 1619569	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  06-34 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for respiratory disability.  

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, October 1990 to May 1991, June 2004 to June 2005, and July 2006 to June 2008.  The Veteran also had service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

These matters were previously remanded by the Board in November 2011 for additional development.

During the course of the appeal, the RO, after additional development, granted service connection for the claim concerning bilateral hearing loss in an October 2015 rating decision.  Therefore, the Board finds that the full benefit sought on appeal was granted for that claim, and thus, that claim is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

As noted in the prior Board remand, the following issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) entitlement to service connection for left foot pes planus, left ankle trauma, and plantar fasciitis; and (2) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostatitis. The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.





REMAND

Lumbar Spine Disability

The Veteran claims that his lumbar spine disability was incurred in service.  Specifically, he reports that back pain began while stationed in Iraq. 

Here, there is evidence of a current disability as shown by a current diagnosis of lumbar spine strain and arthritis.  The Veteran is also deemed competent to report injuring his back during service and is likewise competent to report experiencing low back pain since service.  The record shows that the Veteran has not been afforded a VA examination addressing the etiology of his lower back disorder.  In light of the above, the Board finds that such an examination or medical opinion is necessary.


Erectile Dysfunction

In a March 2016 written brief presentation, the Veteran's representative contended that erectile dysfunction was secondary to the Veteran's service connected posttraumatic stress disorder (PTSD).  The Board notes that none of the VA examination reports have provided an opinion concerning whether the Veteran's erectile dysfunction was caused or aggravated by his service connected PTSD.  Therefore, on remand the Veteran must be scheduled for a VA examination and an opinion must be requested regarding the relationship between the Veteran's erectile dysfunction and the service connected PTSD.

Respiratory Disability

The Veteran was diagnosed with dyspnea of unclear etiology noted in an August 2005 VA examination report.  He reported the onset of symptoms as in January 2005 while in Iraq after being stuck in dust storms.  He also reported exertion with one half mile walk or vigorous activities.  

A July 2008 VA treatment record shows that the Veteran was diagnosed with an acute pulmonary embolus as a complication related to a deep vein thrombosis with a risk factor noted as a prolonged flight from Iraq to Chicago.  

A March 2011 VA examination report shows that the Veteran reported experiencing shortness of breath since he returned from the Middle East in 2008.  The examiner opined that there was no clinical or objective evidence that the Veteran's respiratory complaints were attributable to a known clinical diagnosis as he had no clinical or objective findings to support diagnosis or asthma, COPD, emphysema, or chronic bronchitis.  The Veteran was also noted not to have a history of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The examiner did note that the Veteran was diagnosed with a left lower lobe partially occlusive embolus which could have caused the diminished FVC upon PFT.  Therefore, the examiner concluded that the Veteran's diminished FVC was at least as likely as not secondary to his left lower lung partially occlusive pulmonary pes.  

In a March 2016 written brief presentation the Veteran's representative submitted medical literature that pulmonary embolisms can be caused by blood clots in the deep veins of the legs.  The representative also noted that the Veteran was service connected for post-phlebitic syndrome of the left leg due to a blood clot   Therefore, in light of the newly submitted evidence by the Veteran as well as his additionally raised theory of entitlement to service connection, a VA examination is warranted to determine if the Veteran's service connected disability caused or aggravated his respiratory condition.   

Migraines

The Board notes that its November 2010 Remand instructed the RO to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any identified migraine headaches.  Pursuant to the Board's Remand instructions, the Veteran was provided with a VA examination in March 2011 and with respect to the question as to whether the Veteran's migraines were related to service, the examiner remarked that an opinion could not be provided without resorting to mere speculation.

The United States Court of Appeals for Veterans Claims (Court) has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4(1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to "nonevidence" neither for nor against the claim because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46 (2007).

Therefore, the Board finds that a new VA examination must be provided to the Veteran concerning his claim for entitlement to service connection for migraines.

TDIU

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for service connection because an allowance of those claims could change the outcome of the TDIU claim.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Although the Veteran is in receipt of a 100 percent schedular rating for PTSD as of April 2011, it does not render his claim for TDIU moot, including with respect to the period since April 2011.  A separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  Consequently, the TDIU issue remains on appeal because it remains relevant in the event that it could qualify the Veteran for an award of SMC.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule an appropriate VA examination, to address the nature and etiology of the lumbar spine disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  After the foregoing has been completed, please provide an opinion on the following:

   (a) Diagnose any current disability of the low back.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after any period of the Veteran's active duty?

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.  Consideration must also be given to the Veteran's lay statements of experiencing low back pain since service.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Schedule the Veteran for a VA examination to determine the etiology of any erectile dysfunction.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding current symptoms and history of symptoms.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of erectile dysfunction, and provide a medical opinion on the following:

(a) Is it at least as likely as not (50 percent probability or greater) that erectile dysfunction is related to active service?

(b) Is it at least as likely as not (50 percent probability or greater) that erectile dysfunction is due to or the result of service-connected PTSD? 

(c) Is it at least as likely as not (50 percent probability or greater) that erectile dysfunction has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected PTSD?

3.  Schedule the Veteran for a VA examination to determine etiology of his respiratory disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of the respiratory disability and provide a medical opinion on the following:

(a) Is it at least as likely as not (50 percent probability or greater) that respiratory disability was caused by or originated during the Veteran's active service?

(b) Is it at least as likely as not (50 percent probability or greater) that any respiratory disability was caused by the Veteran's service-connected service connected for post-phlebitic syndrome of the left leg due to a blood clot?

(c) Is it at least as likely as not (50 percent probability or greater) that any respiratory disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected post-phlebitic syndrome of the left leg due to a blood clot?  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any migraines.  The examiner must review the claims file and must note that review in the report.  Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that migraines are related to active service.  

The rationale for all opinions expressed should be provided.  If the examiner concludes that an opinion cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation.

5. Then, readjudicate the claims on appeal, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


